DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7, 9-19, and 24-30 are pending and under examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-19, and 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2013/0234370), hereinafter Suzuki, in view of Kito et al. (US 2013/0004744), hereinafter Kito.
Regarding claims 1-4, 6, 9, 11-12, and 14, Suzuki discloses a model material ink set (abstract) having a “modeling material” comprising: 
(A) a monofunctional (claim 3) ethylenically unsaturated monomer (A1) (par. 0035-0037) of a (meth)acrylate and (A2) an ethylenically unsaturated monomer that is not a (meth)acrylate and contains a nitrogen [par. 0040 describes (meth)acrylamides meeting this limitation, and in claim 2], where (A2) is “not more than 10%” by weight of the modeling material (par. 0039-0041) and (A) in total is between 55-85% (par. 0054);
(B) a polyfunctional (di or more functional as in claim 3) ethylenically unsaturated monomer (par. 0042-0045); 
(C) a urethane containing oligomer (par. 0046-0051) (as in claims 11-12); and 
(D) a photopolymerization initiator (par. 0052-0054) between 0.1 and 10% by weight (or 0.3-8%) (par. 0054), which overlaps with the claimed range (claim 14). 
It has been held that where the prior art discloses a range that overlaps with the claimed range, a prima facie case of obviousness exists. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the amount of the initiator (D) above, as is claimed.
Regarding the “color ink” and “clear ink,” Suzuki as discussed above does not explicitly disclose the production of separate “color ink” and “clear ink,” however, as is explained in at least par. 0055 and 0059, Suzuki teaches the inclusion of an additive (E), and specifically suggests using a coloring agent or pigment which “may be selected according to the purpose” being used. 
Additionally, it has been held that the selection of a material based on its suitability for an intended purpose supports a case of prima facie obviousness. As such, it would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to have specified that some ink is to remain colorless (without pigment), while some of the material would have color added according to a selected purpose or use in accordance with Suzuki above.  
With respect to the claimed ranges for the monomers (claims 1, 4, and 6) in (A) above for both the colored ink and the clear ink, the (A) monofunctional ethylenically unsaturated monomer(s) are discussed by Suzuki as being between 55-85% (par. 0054). 
Where the prior art discloses a range that overlaps with the claimed range, or is merely close to that of the claimed range, such that one of ordinary skill in the art would have expected them to have similar properties, a prima facie case of obviousness exists. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further specified that the range of the monofunctional ethylenically unsaturated monomers are as in the claimed invention. 
With respect to the “20%” limitation being the lower end of the component (A1) above, as claimed, it has been held that generally, differences in concentration or temperature will not support the patentability of the subject matter encompassed by the prior art . . . unless it is critical. In this case, the prior art discloses “not more than 10%” of the component, while Applicant claims a range with an end point of 20%. As such, because there is no evidence of the criticality of the range of component, it would have further been obvious to have modified the above to have specified that the concentration of (A1) above is as claimed. 
With respect to the (meth)acrylate contained in the clear ink comprising an aromatic hydrocarbon group as now amended, Suzuki discloses, as ‘one or more ethylenically unsaturated monomers’, a “phenoxyethyl” acrylate compound (Suzuki, par.0047), or specifically an aromatic isocyanate (par. 0048), which would still be a “one or more ethylenically unsaturated monomer” with an “aromatic hydrocarbon group” and thus would appear to meet this limitation as amended, under the BRI of claims 1 and 9.  
Additionally or alternatively, if this teaching is not considered to read upon the analogous component in the mixture, as this compound is disclosed as the ‘urethane containing monomer’ in Suzuki, Kito discloses a similar type of ink composition, where the “monofunctional acrylate monomer” component is disclosed with many of the same acrylates as Suzuki above (Kito, par. 0054), and further includes a phenoxyethyl acrylate compound (Kito, par. 0054), which would be analogous to the same-listed “monofunctional” component above as in Suzuki, as Kito explicitly states that it is the “monofunctional monomer” component. 
One of ordinary skill in the art would have had a reasonable expectation of success from having substituted the phenoxylated compound from Kito as the monofunctional acrylate monomer in Suzki above as both references describe them as “monofunctional monomers” and so one of ordinary skill would have expected them to have similar properties. Accordingly, it would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the phenoxyethyl acrylate compound is used as in Kito, as the monofunctional monomer of Suzuki above, as is claimed, as a substitution of the monofunctional monomer component above in claims 1 and 9. 
Regarding claims 5 and 7, Suzuki/Kito discloses the subject matter of claim 3, and further discloses (Suzuki, par. 0054) 3-25% of a polyfunctional ethylenically unsaturated monomer (B), overlapping with the claimed range. Where the prior art discloses a range that overlaps with the claimed range, a prima facie case of obviousness exists. Therefore, it would have been further obvious to one of ordinary skill in the art to have specified the amount of the polyfunctional monomer is within the claimed range with respect to the mass ratio of the item. 
Regarding claim 10, Suzuki/Kito discloses the subject matter of claim 1, and further discloses both the acryloylmorpholine and hydroxyethylacrylamide compounds as listed in claim 10 as component (A2) above (Suzuki, par. 0040). 
Regarding claim 13, Suzuki/Kito discloses the subject matter of claim 11 as discussed above, and further discloses that the polymerizible oligomer (C) is between 5-35% of the total (Suzuki, par. 0054), which overlaps with the claimed range of 10-45% by mass of the total. Where the prior art discloses a range that overlaps with the claimed range, a prima facie case of obviousness exists. Therefore, it would have been further obvious to one of ordinary skill in the art to have specified the amount of the monomer is within the claimed range with respect to the mass ratio of the item.
Regarding claim 15, Suzuki/Kito discloses the subject matter of claim 1, and further discloses including a modified silicone oil (Suzuki, par. 0058) as an additive, which would be a species of the claimed “surface adjusting agent.”
Regarding claims 16-17, Suzuki/Kito discloses the subject matter of claim 1, and further discloses a cyan (phthalocyanine blue), magenta (red) and yellow pigment (Suzuki, par. 0059) can each be used as an additive as well as a black or white (carbon black/titanium oxide, Suzuki, par. 0060). 
Regarding claim 18, Suzuki/Kito discloses the subject matter of claim 16, as discussed above, which includes the cyan, yellow, and magenta pigments. However, Suzuki does not explicitly disclose the use of the specific pigments as listed in claim 18. However, Kito discloses a similar ink composition, for use with a formation of a clear layer material (Kito, abstract) and is for use with similar types of optically-curable materials (Kito, par. 0002, 0090). Thus, one of ordinary skill would have had a reasonable expectation of success from having incorporated the techniques of Kito into the materials of Suzuki. 
Kito further discloses the use of CI Pigment blue 15:3 and 15:4 (par. 0042); CI pigment red 122, 202, and violet 19 (Kito, par. 0043); and CI pigment yellow 150 and 155 (par. 0044). One of ordinary skill in the art would have had a reasonable expectation of success from having substituted these blue, magenta, and yellow pigments for the pigments of Suzuki as they are similar and have similar properties and would have obtained a similar result. Thus, one of ordinary skill in the art would have found it obvious to have substituted the pigments of Kito for the pigments of Suzuki as is recited in the claim. 
Regarding claim 19, Suzuki/Kito discloses the subject matter of claim 17 which includes a titanium oxide but does not explicitly specify that the material is “rutile type” titanium oxide. However, Kito discloses a similar ink composition, for use with a formation of a clear layer material (Kito, abstract) and is for use with similar types of optically-curable materials (Kito, par. 0002, 0090). Thus, one of ordinary skill would have had a reasonable expectation of success from having incorporated the techniques of Kito into the materials of Suzuki. Kito further discloses (Table 1) the use of a specific “rutile type” titanium oxide product as to be the coloring material. 
One of ordinary skill in the art would have had a reasonable expectation of success from having substituted the titanium oxide particles of Kito for the particles of Suzuki above, as both Kito and Suzuki are concerned with the production of similar types of modeling materials. As such, one of ordinary skill in the art would have found it obvious to have substituted the rutile type titanium oxide particles of Kito for those of Suzuki as recited in the claim. 
Regarding claim 24, Suzuki/Kito discloses an ink set using photopolymerizable materials (abstract) comprising a “material ink set” as outlined in claim 1 above which is incorporated in its entirety for claim 24. 
Additionally, Suzuki further discloses (claim 24) a support material composition comprising monofunctional ethylenically unsaturated monomers and a polyalkylene glycol having an oxypropylene group (Suzuki, par. 0071, 0077-0078) as is further limited here. 
Regarding claim 25, Suzuki/Kito discloses the subject matter of claim 1 as discussed above, which is referred to in its entirety above. 
Additionally, Suzuki discloses that the material forms a “photocured product” (par. 0054) as is claimed in claim 25 which includes a cured version of the ink above. 
Regarding claim 26, Suzuki/Kito discloses a method of manufacturing a “photocured product” (Suzuki, par. 0054) comprising manufacturing a three-dimensional shaped object by an “optical molding method” (par. 0090, 0100). Suzuki/Kito further discloses all of the limitations of claim 24 as discussed above. 
Regarding claim 27, Suzuki/Kito discloses the subject matter of claim 26, as discussed above, and further discloses using at least a personal computer and a “three-dimensional molding apparatus” connected to the personal computer is used (Suzuki, Fig. 1 shows this schematically, par. 0090, 0100). 
Regarding claim 28, Suzuki/Kito discloses the subject matter of claim 24, as discussed above, and further discloses that the support material composition comprises 3-45% of (F) the monofunctional ethylenically unsaturated monomer (Suzuki, par. 0081), and also 50-95% of (G) the polyalkylene glycol having an oxypropylene group (Suzuki, par. 0077-0079, 0081), which overlap with at least the end point of the ranges as recited in the claim. 
It has been held that where the prior art discloses a range that “overlaps with” or “lies inside of” the claimed range, a prima facie case of obviousness exists. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the composition of the support material as recited in the claim with respect to the monofunctional ethylenically unsaturated monomers and the polyalkylene glycol materials. 
Regarding claim 29, Suzuki/Kito discloses the subject matter of claim 24, as discussed above, and further discloses that the material has 0.1-10% of (D) initiator (Suzuki, par. 0081), overlapping with the claimed range. 
It has been held that where the prior art discloses a range that “overlaps with” or “lies inside of” the claimed range, a prima facie case of obviousness exists. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the composition of the support material as recited in the claim with respect to the initiator composition amounts. 
Regarding claim 30, Suzuki/Kito discloses the subject matter of claim 24, and further discloses (Suzuki, par. 0077) that (G) can be an “active hydrogen compound” (water) and a polyalkylene glycol compound as noted above in claim 24, which would be an organic solvent soluble in water as in this claim. 
Suzuki further discloses that the combined amount for (G) would be within the 50-95% range (Suzuki, par. 0081), but does not appear to disclose the “break down” of the amount of water and the amount of “solvent” (glycol) within the composition. 
Suzuki teaches (par. 0079) that the amount of water (representing “a portion” of (G) above) is a result-effective variable upon the properties of the material at the interface between the modeling material and support material when the material is dissolved in water (to reveal the 3-D modeled product). 
It has been held that the optimization of a result-effective variable as recognized in the art would support a prima facie case of obviousness.   
Therefore, one of ordinary skill in the art would have found it obvious to have optimized the “break down” of the water and “solvent” such that the “solvent” falls within the 3-35% range as recited in claim 30 as an optimization of the water amount as discussed in Suzuki, par. 0079 as to produce an appropriate interface between the modeling material and support material. 
This calculation would have allowed the ordinary artisan to readily have also, as an inevitable result, come up with an appropriate amount of solvent, as recited in the claim as to produce a total amount of (G) between 50-95%  - and likewise optimize the solvent to be between 3-35% as the remaining component. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date to have optimized the amount of an organic solvent, as claimed, in accordance with the above.  
Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive. In the remarks, Applicant argues that the reference does not teach both of a clear and a color ink, or the concentration range as required in the claims.
In response, Examiner points out that this is not an anticipation rejection over this teaching where the reference would need to teach both a clear ink and a color ink in the same embodiment. However, Suzuki teaches directly towards including either a color ink, or a clear ink. Noting that the additive is optional, and given the teachings of Suzuki, in one instance of making an ink set, one may produce clear ink, while in a second iteration, one may produce a color ink including the optional additive from Suzuki, thus producing both “inks” as required in the claim. As discussed in MPEP 2144.01, in considering the disclosure of a reference, the specific teachings of the reference as well as the inferences that one of ordinary skill in the art would draw therefrom are both relevant in an obviousness analysis.  
Furthermore, with respect to the range of now 20-50% by mass of the monomer, while Examiner agrees that the composition is slightly different, Applicant has not pointed out how the properties of the claimed compound differ from that of the prior art. As discussed in MPEP 2144.05, where the claimed ranges or amounts are close enough such that one of ordinary skill in the art would have expected them to have similar properties, a prima facie case of obviousness exists. Additionally, as further discussed in MPEP 2144.05, differences in temperature or concentration will not support the patentability of the subject matter unless there is evidence indicating such concentration or temperature is critical. In both cases, the prior art and the claims are directed to an ink component that has similar physical properties.
Additionally with respect to Suzuki/Kito, both references describe these components as “monofunctional monomers” and as such, one of ordinary skill in the art would have had a reasonable expectation of success as described above. Accordingly, the rejections are maintained as outlined above.      
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW D. GRAHAM/
Examiner
Art Unit 1742



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742